McFARLAND, J., concurring.
I concur in the judgment— that the judgment of the court below must be a general one as first entered. The court below naturally followed the decisions in Weaver v. San Francisco, 111 Cal. 327, and one or two other eases; but in Higgins v. San Diego, 118 Cal. 52.4, it was suggested that in the former cases the attention of the court was not called to the fact that an extraordinary revenue might be raised by a vote of the people, or in some other way, for the payment of an indebtedness accruing in a previous year, and that a judgment limiting its satisfaction solely to the revenues of a previous year might embarrass such action. Therefore it was held in the Higgins case that the judgment should be general in form. T see no difficulty in determining out of what revenues any particular *47judgment should be paid; the judgment-roll shows the nature and the time of the accruing of the cause of action. “Merely putting a demand in the form of a general judgment would not in any way take it out of the general rule that the ordinary revenues of a future year cannot be applied to the payment of a liability in a previous year, as held in Smith v. Broderick, 107 Cal. 644; 48 Am. St. Rep. 167.” (Higgins v. San Diego, supra.)